Title: To James Madison from George Joy, 10 June 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 10th. June 1808.

By this Ship you will receive original of my Letter of the 24th. Ult: of which tho’ written in haste, in the Assurance that the Bag was just leaving town, you will probably receive Duplicate Pr Thalia via Philada: & 3cate Pr packet, before this can reach you.
Pr Thalia I also handed you a line, of which I have no Copy, saying that Capt. Hopkins of Boston, just arrived from Cadiz, had informed me that a letter from Mr: Lear at Tangiers to Mr: Montgomery at Alicant, had been by him sent to Mr: Iznardi announcing that the Algerines were fitting out all their Cruizers, and doubtless against the Americans, for it could be against no other nation.  This News is now corroborated by another Captn: whose name I forgot, but who told me yesterday on ’Change that he had seen one of their Xebecs at a distance; but was so situated that she could not approach him.
You will hear in course of the Acquital of the New Orleans Ships by virtue of the Order in Council extending the time of notice of Blockade.  Sir Wm. Scott witheld his Judgement on the Case for abot: 3 Weeks; and ’tis not doubted, that he in the mean time procured the extension.
The information relative to the Algerines is not made public; as it rests still on Conjecture and would induce the Underwriters to inflict a premium on the American Ships in the Mediterranean equivalent perhaps to the risk if known to be the fact.
I believe this Ship, which has been going every Day for these three weeks, is now seriously under weigh; I shall therefore bid you Adieu, remaining very faithfully, Dr. Sir, Your friend & Servt:

Geo: Joy


I believe I mentioned in my line of 31st. Ult: that, the Letter of J. Q. Adams to Mr: Otis was printing here.  It has not the Currency of Pickering’s which shows how many have leisure only to read what flatters their political Bias.  It is however much esteemed by those who do read it; and Mr: Pickering has lost ground with many who held him formerly in high estimation.  A particular friend, and near relative of his, told me, on Sunday last, that he thought his letter to Govr: Sullivan the result of a factious spirit that would destroy the fame of his whole political Life.

